Citation Nr: 1447132	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Fargo, North Dakota




THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to October 22, 2008, for the service-connected epilepsy and a rating in excess of 20 percent beginning on that date.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to October 1999 when he was placed on the Temporary Disability Retirement List (TDRL).  He returned to active duty status in January 2005 and served to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO that continued a 10 percent rating assigned for the service-connected epilepsy.

In November 2009, an informal hearing conference was held before a Decision Review Officer (DRO). 

In December 2009, the RO increased the rating for the service-connected epilepsy to 20 percent effective on October 22, 2008. 

The Board most recently remanded the claim in April 2014 for additional development.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected epilepsy is shown to be productive of a disability picture that more nearly approximates that of an average of at least 5 to 8 minor seizures weekly.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for the service-connected epilepsy have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a including Diagnostic Code 8910 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in September 2007 and in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA,  and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the period of the appeal, the Veteran was afforded VA examinations in November 2011 and June 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The service-connected epilepsy has been rated under Diagnostic Code 8910.  Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

Under the general formula for major and minor epileptic seizures, a 10 percent rating is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures.  

A 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least two minor seizures in the last six months.  

A 40 percent rating is for application when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  

A 60 percent rating is for application when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  

An 80 percent evaluation is for application when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  

A 100 percent evaluation is for application when there is an average of one major seizure per month over the last year. 38 C.F.R. § 4.124a, Diagnostic Codes 8910.

In the presence of major and minor seizures, the predominating type is rated and there is no distinction between diurnal and nocturnal major seizures.  Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

By way of history the RO in a rating decision in January 2000 granted service connection for epilepsy and assigned a 40 percent rating.  In a rating decision in March 2002, the RO reduced the evaluation to 10 percent effective on June 1, 2002.  

During his second period of active duty, in April 2007, the Veteran filed a claim for an increased rating for the service-connected epilepsy.  After separation from his second period of active service, in January 2008, he filed another claim for an increased rating.  

In a November 2009 conference report, the Veteran asserts that his seizure disorder has not changed since the initial grant of service connection when an initial rating of 40 percent was assigned.  He stated that he would be satisfied if the 40 percent rating was reinstated.  

In August 2010 the Veteran's representative reiterated his request to reinstate the 40 percent rating.  As such the Veteran clearly limited his appeal, an evaluation in excess of 40 percent will not be addressed.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).

After carefully reviewing the entire record, the Board finds that the service-connected seizure disability more closely resembles the criteria for the assignment of a 40 percent rating on the basis that it averages 5 to  8 minor seizures weekly.  

The service treatment records showed that, in May 2006, the Veteran started having spells.  He was watching television and suddenly could not move for 15 to 20 seconds.  Subsequently, he had 6 to 7 dizzy spells.  His last episode occurred while he was sleeping and woke up paralyzed and extremely frightened.  An EEG was abnormal indicating focal neuronal dysfunction in the left temporal region with epileptogenic potential.

During a VA neurology consult in November 2007, the Veteran reported having had several small episodes feeling like he was drunk or dizzy that lasted 4 to 5 seconds.

On VA examination in November 2011, the Veteran reported that, in 2009, he had an episode where he experienced "sparkly shocky sensations" all over his body with associated severe balance problem.  The examiner noted that, in the last 6 months, he had one minor seizure, as defined by the General Rating Formula for Epileptic Seizures, and 0 to 4 minor psychomotor seizures per week.  

Although the examiner opined that the Veteran suffered from psychogenic non-epileptic seizures (PNES), it was noted that the Veteran had automatisms that were uncommon in PNES, to include tongue biting and being wet when he could not wake up in the morning.  Based on the examiner's opinion it appears impossible to distinguish the seizures due to the service-connected epilepsy from the seizures due to a nonservice-connected disability.  

Thus, all seizures have been attributed to the service-connected epilepsy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 

On VA examination in June 2014, the examiner indicated that, over the past 6 months, the Veteran had on average from none to 4 minor psychomotor seizures per week.  The seizures were noted not to be minor seizures as defined by note 2 in the General Rating Formula for Epileptic Seizures.   

Throughout the appeal period the Veteran has reported having minor seizures ranging from 2 to 4 times per day to 2 to 4 times per month.  Although the Veteran has not specifically stated the number of seizures that he experienced per week, in October 2008, he reported having minor seizures 2 to 4 times per day.  

On VA examination in June 2014, the Veteran reported that, since his discharge from service, he had episodes of "zoning out" 2 to 4 times per month for 5 to 10 seconds.  

As noted, the recent VA examiners estimated that the Veteran had none to 4 minor psychomotor seizures per week.

In resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an increased rating of 40 percent for the service-connected epilepsy is warranted.


ORDER

An increased, rating of 40 percent for the service-connected epilepsy is granted, subject to the regulations governing the disbursement of VA monetary benefits. 


REMAND

A claim for an increased evaluation includes a claim for a TDIU rating where there are allegations of worsening disability and related unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On VA examination in November 2011 the examiner opined that Veteran's seizure disorder impacted his ability to work, noting that he was fired due to his seizure disorder.  

A letter for the Veteran's employer in March 2010 noted that he was put on a probationary period for excessive absences that were reported to be due to complications from his service-connected epilepsy.   

The Board notes that the evidence shows that the Veteran recently has been pursuing a business degree while working minimum hours as a bartender approximately from 1 to 3 days per week.  See, e.g., VA examination dated in November 2011 and June 2014.  

To the extent that it is not clear that the Veteran is claiming benefits because he is unemployable, further clarification is needed.  

Accordingly, this remaining is REMANDED for the following action:

1. The AOJ should take all indicated action to send the Veteran a VCAA notice letter and a formal application for a TDIU rating for him complete if he tends to pursue such a benefit. The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence in support of any such claim.  

The AOJ should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completing all indicated development, the AOJ should readjudicate any claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


